Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 09/13/2021. The amendments have been entered and, accordingly, claims 1-5, and 7-16 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Joseph Karlin on 09/30/2021.
The application has been amended as follows: 
Claim 1 (amended)
In line 25, replace “the shell.” with –the shell;--.
In line 26, add the following limitation to the claim:
--wherein the end of the manifold element located at an opposite end of the hot gas inlet/outlet, according to the longitudinal direction, is attached to the surface of the shell,--.
Claim 6 (cancelled)
Claim 7 (amended)
In line 1, replace “The heat exchanger according to claim 6…” with –The heat exchanger according to claim 1…--.


Inventions I and II, as set forth in the Office action mailed on 04/04/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/04/2020 is withdrawn.  Claims 13-15 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5 and 7-16 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a compact heat exchanger…comprising: a)    a shell, … b)    a heat exchange tube bundle…housed in the shell,…a first fixing baffle located on a hot gas inlet/outlet side, and a second fixing baffle located on a hot gas outlet/inlet side, and c)    the second fixing baffle is attached to the shell; wherein d)    the first fixing baffle is attached to the shell by means of a tubular-shaped manifold element wherein: i.    the end of the manifold element located at a hot gas inlet/outlet end according to the longitudinal direction comprises an elastically deformable perimetral collar with an outer attachment region and an inner attachment region,…such that the first baffle is attached to the manifold element through the inner attachment region of the manifold element, and the outer attachment region of the manifold element is attached to the shell, and ii.    at least one tubular segment of the manifold element extends according to the longitudinal direction from the perimetral collar to the hot gas outlet/inlet side and is housed inside the shell, establishing a perimetral chamber in fluid communication with the liquid coolant inlet/outlet and in fluid communication with an inside of the shell; wherein the end of the manifold element located at an opposite end of the hot gas inlet/outlet according to the longitudinal direction, is attached to the surface of the shell,...”
The closest prior art of record (US 2014/0034028 to Zhang et al.) does not teach the end of the manifold element located at an opposite end of the hot gas inlet/outlet, according to the longitudinal direction, being attached to the surface of the shell. Specifically, Zhang’s manifold element’s end located at an opposite end of the hot gas inlet/outlet requires to be attached to the first fixing baffle in order to allow the liquid coolant to flow inside the shell. Modifying the device of Zhang to attach the end of the manifold element located at an opposite end of the hot gas inlet/outlet to the shell would go against the proper operation of Zhang, preventing the liquid coolant from flowing throughout the shell, destroying Zhang’s working principle. Although Zhang teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763